Case: 21-10523-BAH Doc #: 172 Filed: 09/16/21 Desc: Main Document                      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


                                               )
In re:                                         )              Chapter 11
                                               )
THE PROSPECT-WOODWARD HOME                     )              Case No. 21-10523-BAH
d/b/a HILLSIDE VILLAGE,                        )
                                               )
                         Debtor.               )
                                               )

                        NOTICE OF APPEARANCE AND REQUEST
                     FOR SERVICE OF ALL NOTICES AND PLEADINGS

         In accordance with Rule 9010(b) of the Federal Rules of Bankruptcy, please enter the

appearance of Seth M. Pasakarnis and the law firm of Hinckley, Allen & Snyder LLP, as counsel

for The Prospect-Woodward Home d/b/a Hillside Village, a creditor. The undersigned requests

that notices of all matters be served as follows:

                                Seth M. Pasakarnis
                                Hinckley, Allen & Snyder LLP
                                650 Elm Street
                                Manchester, NH 03101-2596
                                Telephone: (603) 225-4334
                                Facsimile: (603) 224-8350
                                Email: spasakarnis@hinckleyallen.com

          Request is hereby made for copies of all notices, papers and orders required to be given

or served in accordance with Rule 2002 of the Federal Rules of Bankruptcy Procedure and, in

addition, copies of all pleadings, notices or applications, motions, petitions, requests, complaints

or demands, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail delivery, facsimile, telephone, telegram, telex or otherwise, which affect the

Debtors or the property of the Debtors filed by any party in the above-captioned case.
Case: 21-10523-BAH Doc #: 172 Filed: 09/16/21 Desc: Main Document                   Page 2 of 2




                                             THE PROSPECT-WOODWARD HOME
                                             D/B/A HILLSIDE VILLAGE

                                             By its attorneys,

                                             /s/ Seth M. Pasakarnis
                                             Seth M. Pasakarnis
                                             Bar No.: NH #07484
                                             Hinckley, Allen & Snyder LLP
                                             650 Elm Street
                                             Manchester, NH 03101-2596
                                             Telephone: (603) 225-4334
                                             Facsimile: (603) 224-8350
                                             Email: spasakarnis@hinckleyallen.com

Dated: September 16, 2021




                                CERTIFICATE OF SERVICE

        I, Seth M. Pasakarnis, attorney for The Prospect-Woodward Home d/b/a Hillside Village,
hereby certify that I have this 16th day of September 2021, served a copy on the following
interested parties of the within Notice of Appearance and Request for Notice, by mailing a copy
thereof, via ECF and/or first class mail, postage prepaid, to the parties on the ECF notice list.




                                             /s/ Seth M. Pasakarnis
                                             Seth M. Pasakarnis




                                                2
61297428 v1
